50 Mich. App. 129 (1973)
212 N.W.2d 827
DETROIT DEMOLITION CORPORATION
v.
BURROUGHS CORPORATION
Docket No. 12833.
Michigan Court of Appeals.
Decided October 30, 1973.
Charles Rubiner and Arthur James Rubiner, for plaintiff.
James M. Clabault, William L. Hooth, and Elliot B. Glicksman, for defendant.
Before: QUINN, P.J., and V.J. BRENNAN and O'HARA,[*] JJ.
Leave to appeal applied for.
*130 PER CURIAM (after remand).
Our initial decision in the instant case is reported at 45 Mich. App. 72; 205 NW2d 856 (1973).
The cause was remanded to the trial court to make specific findings of fact and conclusions of law with respect to "initial arbitrability of the claims sought to be arbitrated, final payment and acceptance by Detroit [Demolition], and the effect of the execution of `Change Order No. 4' on the arbitration clause in the original contract".[1]
There is no purpose in burdening members of the bar with an extended recital of the factual background which is amply set forth in our prior opinion. Nor would it profit anyone for us to give a detailed summary of the facts found and the conclusions of law stated by the learned trial judge in his carefully drawn opinion. Suffice it to say that the found facts are adequately supported by the record and reasonable inferences which may be drawn therefrom; nor does a review of the record reveal that the trial judge departed from settled principles of law in ordering defendant to submit to arbitration the three claims herein and subsequently confirming the arbitration award.
The sum awarded by the arbitrator was in the aggregate amount of $136,000 although there were three separate claims submitted.
For the guidance of those involved in arbitration proceedings in the future we strongly suggest that the appellate process would be greatly assisted if an arbitrator in deciding multiple claims addressed himself to each claim individually rather than rendering a blanket award.
On the basis of the whole record, we affirm. Costs to the appellee.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  Detroit Demolition Corp v Burroughs Corp, 45 Mich. App. 72, 80; 205 NW2d 856, 861 (1973).